Exhibit 10.3

 

CARLISLE COMPANIES INCORPORATED
RESTRICTED SHARE AGREEMENT

[NONEMPLOYEE DIRECTORS]

This Agreement (the “Agreement”) is made as of                               
(the “Date of Grant”) by and between Carlisle Companies Incorporated (the
“Company”) and                                (the “Grantee”).

1.             Grant of Restricted Shares.  Subject to and upon the terms,
conditions and restrictions set forth in this Agreement and in the Company’s
Nonemployee Director Equity Plan (the “Plan”), the Company hereby grants to the
Grantee as of the Date of Grant         Common Shares as Restricted Shares (the
“Restricted Shares”).  The Restricted Shares shall be fully paid and
nonassessable and shall be represented by a certificate or certificates
registered in the Grantee’s name, endorsed with an appropriate legend referring
to the restrictions hereinafter set forth.

2.             Restrictions on Transfer of Restricted Shares.  The Restricted
Shares may not be sold, exchanged, assigned, transferred, pledged, encumbered or
otherwise disposed of by the Grantee, except to the Company, until the
Restricted Shares have become nonforfeitable as provided in Section 3 hereof;
provided, however, that the Grantee’s rights with respect to such Common Shares
may be transferred by will or pursuant to the laws of descent and distribution. 
Any purported transfer or encumbrance in violation of the provisions of this
Section 2 shall be void, and the other party to any such purported transaction
shall not obtain any rights to or interest in such Common Shares.

3.             Vesting of Restricted Shares.  The Restricted Shares shall become
nonforfeitable on                           if the Grantee shall have continued
to serve on the Board until such date.  Subject to the terms of the Plan and
notwithstanding the preceding sentence, all of the Restricted Shares shall
immediately become nonforfeitable if, prior to the date the Restricted Shares
become fully nonforfeitable pursuant to the preceding sentence, and while the
Grantee is serving on the Board, (a) the Grantee dies, (b) the Grantee’s
disability occurs (as defined by the Board), (c) the Grantee retires at age 72
or (d) a Change in Control occurs.

4.             Forfeiture of Shares.  The Restricted Shares shall be forfeited
if the Grantee ceases to serve on the Board prior to the date the Restricted
Shares become fully nonforfeitable pursuant to Section 3.  In the event of a
forfeiture, the certificate(s) representing the Restricted Shares covered by
this Agreement shall be canceled.

5.             Dividend, Voting and Other Rights.  Except as otherwise provided
herein, from and after the Date of Grant, the Grantee shall have all of the
rights of a stockholder with respect to the Restricted Shares, including the
right to vote the Restricted Shares and receive any dividends that may be paid
thereon; provided, however, that any additional Common Shares or other
securities that the Grantee may become entitled to receive pursuant to a stock
dividend, stock split, combination of shares, recapitalization, merger,
consolidation, separation or reorganization or any other change in the capital
structure of the Company shall be subject to the same restrictions as the
Restricted Shares covered by this Agreement.  The Grantee acknowledges that the
Restricted Shares are being acquired for investment and that the Grantee has no
current intention to transfer, sell or otherwise dispose of such shares, except
as permitted by the Plan and in compliance with Applicable Laws.

 

1

--------------------------------------------------------------------------------


 

6.             Retention of Stock Certificate(s) by the Company.  The
certificate(s) representing the Restricted Shares shall be held in custody by
the Company, together with a stock power endorsed in blank by the Grantee with
respect thereto, until those shares have become nonforfeitable in accordance
with Section 3 of this Agreement.  The Grantee hereby irrevocably appoints any
officer of the Company as his or her attorney-in-fact to transfer the Restricted
Shares to the Company in the event of the forfeiture of such shares.

7.             No Service Contract.  Nothing contained in this Agreement shall
confer upon the Grantee any right with respect to continuance of service with
the Company, nor limit or affect in any manner the right of the Company
stockholders to terminate the service or adjust the compensation of the Grantee.

8.             Taxes and Withholding.  To the extent that the Company shall be
required to withhold any federal, state, local or other taxes in connection with
the issuance or vesting of the Restricted Shares, and the amounts available to
the Company for such withholding are insufficient, the Grantee shall pay such
taxes or make provisions that are satisfactory to the Company for the payment
thereof.

9.             Amendments.  Subject to the terms of the Plan, the Board may
modify this Agreement upon written notice to the Grantee.  Any amendment to the
Plan shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto.  Any waiver of any term or condition or breach
of this Agreement shall not be a waiver of any other term or condition or of the
same term or condition.

10.           Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

11.           Relation to Plan.  This Agreement is subject to the terms and
conditions of the Plan.  This Agreement and the Plan contain the entire
agreement and understanding of the parties with respect to the subject matter
contained in this Agreement, and supersede all prior communications,
representations and negotiations in respect thereto.  In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern.  Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan.  The Board acting pursuant to the Plan,
as constituted from time to time, shall, except as expressly provided otherwise
herein, have the right to determine any questions which arise in connection with
the grant of Restricted Shares.

12.           Successors and Assigns.  Without limiting Section 2 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.

 

CARLISLE COMPANIES INCORPORATED

 

 

 

By:

 

 

Name:

 

Title:

 

2

--------------------------------------------------------------------------------


 

 

The undersigned hereby acknowledges receipt of an executed original of this
Agreement and accepts the award of Restricted Shares granted thereunder on the
terms and conditions set forth herein and in the Plan.

 

 

 

 

[Name of Director]

 

 

 

Date:

 

 

3

--------------------------------------------------------------------------------